DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	None filed.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7, and 8-15 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
While there is a presumption that an adequate written description of the claimed invention is present in the specification as filed, In re Wertheim, 541 F.2d 257, 262, 191 USPQ 90, 96 (CCPA 1976), a question as to whether a specification provides an adequate written description may arise in the context of an original claim. An original claim may lack written description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved or (2) a broad genus claim is presented but the disclosure only describes a narrow species with no evidence that the genus is contemplated. See Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1349-50 (Fed. Cir. 2010) (en banc). The written description requirement is not necessarily met when the claim language appears in ipsis verbis in the specification. "Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement."Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002).
The applicant does not have possession of the entire scope of the claimed invention.  The scope of claims 1, 8 and 15 are overly broad that encompasses all types of photo sensing devices, more than that which the applicant has disclosed.  The applicant is in possession of a lateral PIN photo sensing device but not a vertical PIN 

Claims 1-7 and 8-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a lateral PIN photo sensing device, does not reasonably provide enablement for all photo sensing device (i.e. vertical PIN photo sensing device).  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.
The scope of claims 1, 8 and 15 are overly broad that encompasses all types of photo sensing devices, more than that which the applicant has disclosed.  The applicant is enabled for a lateral PIN photo sensing device but not a vertical PIN photo sensing device for example.  As claimed, the “photo sensing device” is not operational (cannot be used) without the presence of the first and second doped regions in the silicon/substrate, which is missing from the claims.  The subject matter of claim 2 (if the 112(b) is resolved regarding structural relationship between the doped regions and the substrate/silicon) and claim 16, respectively, encompasses the disclosed lateral device appropriately.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, 6 and 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are:
The first doped region with respect to the silicon layer
The second doped region with respect to the silicon layer
Correcting this also resolves the 112(a) issues with respect to claim 2.

Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "the upper portion of the dielectric layer."  There is insufficient antecedent basis for this limitation in the claim.  It is possible that claim 14 was intended to depend from claim 12 instead of claim 8.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 8, 9 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sig et al. (KR 20090062483-A).
Referring to Claim 8, Sig teaches in Fig. 1 for example, a photo sensing device, comprising: a substrate, comprising a silicon layer at a front surface; a photosensitive member (125) extending into and at least partially surrounded by the silicon layer (100); a diffusion barrier structure (137a) extending into and at least partially surrounded by the silicon layer (100); and a superlattice layer (120) disposed between the photosensitive member (125) and the silicon layer (100), wherein the diffusion barrier structure (137a) is spaced away from a sidewall of the superlattice layer (120) (page 6 of machine translation, 3rd full paragraph; “The first and the second ohmic layer (137a, 
Referring to Claim 9, Sig further teaches wherein a portion (105) of the silicon layer (100) between the diffusion barrier structure (137a) and the sidewall of the superlattice layer (120) is doped with an n-type dopant (page 5 of the machine translation, 3rd full paragraph).
As insofar as Claim 14 is definite, Sig further teaches wherein the photosensitive member (125) is laterally surrounded by the upper portion of the dielectric layer (132).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sig et al. (KR 20090062483-A) in view of Balakrishnan et al. (U.S. Patent Application Publication 2017/0179316).
Referring to Claim 1, Sig teaches a photo sensing device, comprising: a substrate, comprising a silicon layer (100) at a front surface; a photosensitive member (125) extending into and at least partially surrounded by the silicon layer (100); and a superlattice layer (120) disposed between the photosensitive member (125) and the silicon layer (100), wherein the superlattice layer (120) includes a first material (Si) and a second material (Ge of the SiGe) different from the first material (Si), but does not teach a first concentration of the second material (Ge) at a portion of the superlattice layer (120) proximal to the photosensitive member (125) is greater than a second concentration of the second material (Ge) at a portion of the superlattice layer (120) distal to the photosensitive member (125).
Sig does teach “Silicon-germanium varies the energy band gap according to the germanium concentration. For example, the longer the germanium concentration 
Balakrishnan teaches a first concentration of the second material (Ge) at a portion of the superlattice layer (graded buffer layer of alternating SiGe layers) proximal to the photosensitive member (Ge absorption layer) is greater than a second concentration of the second material (Ge) at a portion of the superlattice layer distal (the Si substrate) to the photosensitive member (Ge absorption layer).  The reference specifically states, “This employs growth of a graded buffer layer comprised of SiGe on the Si substrate in which the concentration of Ge is gradually increased to avoid excessive accumulated strain due to lattice mismatch between Si and Ge. This prevents high dislocation density or the disruption of the epitaxy” (par. 5).
Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to increase the concentration of Ge as taught by Balakrishnan in the superlattice from the substrate to the photosensitive member of Sig in order to avoid excessive accumulated strain due to lattice mismatch between Si and Ge and to prevent high dislocation density.
Referring to Claim 2, Sig further teaches a first doped region (105) having a first conductivity type at a first side of the photosensitive member (125); and a second doped region (130) having a second conductivity type different from the first conductivity type at a second side of the photosensitive member (105) opposite to the first side (page 5 of machine translation, 3rd full paragraph).
rd full paragraph; “The first and the second ohmic layer (137a, 137b) is platinum (Pt) - nickel (Ni) - preferably formed of a compound semiconductor. The first and second ohmic layer (137a, 137b) within the platinum (Pt) may be a small amount. Platinum enhances the thermal stability of the first and second ohmic s (137a, 137b), In addition, to suppress the outer diffusion (outdiffusion) of the first and second doped dopant semiconductor layers (105 130)”).
Referring to Claim 4, Sig further teaches wherein the first material is silicon and the second material is germanium.
Referring to Claim 5, Sig further teaches wherein a portion of the photosensitive member (125) is protruded from the silicon layer (100).

Referring to Claim 15, Sig teaches a method for forming a photo sensing device, comprising: providing a substrate (100); forming a recess in the substrate (100); forming a superlattice layer (120) in the recess, wherein the superlattice layer (120) includes a first material (SI) and a second material (Ge of SiGe) different from the first material (Si), and forming a photosensitive member (125) over the superlattice layer (120), wherein the photosensitive member (125) includes the second material (Ge), but does not teach a first concentration of the second material (Ge) of a first portion of the superlattice layer (120) is less than a second concentration of the second material (Ge) at a second portion of the superlattice layer (120) above the first portion.
Sig does teach “Silicon-germanium varies the energy band gap according to the germanium concentration. For example, the longer the germanium concentration 
Balakrishnan teaches a first concentration of the second material (Ge) of a first portion proximal to Si substrate of the superlattice layer (graded buffer layer of alternating SiGe layers) is less than a second concentration of the second material (Ge) at a second portion (proximal to Ge absorption layer) of the superlattice layer above the first portion (proximal to Si substrate).  The reference specifically states, “This employs growth of a graded buffer layer comprised of SiGe on the Si substrate in which the concentration of Ge is gradually increased to avoid excessive accumulated strain due to lattice mismatch between Si and Ge. This prevents high dislocation density or the disruption of the epitaxy” (par. 5).
Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to increase the concentration of Ge as taught by Balakrishnan in the superlattice from the substrate to the photosensitive member of Sig in order to avoid excessive accumulated strain due to lattice mismatch between Si and Ge and to prevent high dislocation density.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Sig et al. (KR 20090062483-A).
Referring to Claim 10, Sig teaches the limitations of claim 8, wherein there exists a lateral distance between the sidewall of the superlattice layer (120) and the diffusion 
However, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide a distance within the large claimed range to provide a more compact device while ensuring device operation with placement of the electrodes, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Claims 1-5, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Virot et al. (Integrated waveguide PIN photodiodes exploiting lateral Si/Ge/Si heterojunction) in view of Sig et al. (KR 20090062483-A) in further view of Balakrishnan et al. (U.S. Patent Application Publication 2017/0179316).
Referring to Claim 1, Virot teaches in Fig. 1(a), a photo sensing device, comprising: a substrate, comprising a silicon layer (Si) at a front surface; a photosensitive member (Ge) extending into and at least partially surrounded by the silicon layer (Si), but does not teach a superlattice layer disposed between the photosensitive member (Ge) and the silicon layer (Si), wherein the superlattice layer includes a first material and a second material different from the first material, a first concentration of the second material at a portion of the superlattice layer proximal to the 
Sig teaches a photo sensing device having a superlattice layer (120) disposed between the photosensitive member (125) and the silicon layer (100), wherein the superlattice layer (120) includes a first material (Si of 117) and a second material (Ge of SiGe of 118) different from the first material (Si).
Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to provide the superlattice layer of Sig between the photosensitive member and silicon layer of Virot in order to maximize the optical absorption rate (abstract).
Virot in view of Sig do not explicitly teach a first concentration of the second material (Ge) at a portion of the superlattice layer (120) proximal to the photosensitive member (125) is greater than a second concentration of the second material at a portion of the superlattice layer (120) distal to the photosensitive member (125).
Sig does teach “Silicon-germanium varies the energy band gap according to the germanium concentration. For example, the longer the germanium concentration increases silicon-germanium of the energy band gap it can be reduced. Depending on the wavelength of light that is incident from the outside, silicon-germanium to control the germanium concentration.” (page 9 of the machine translation, middle of the 2nd full paragraph).
Balakrishnan teaches a first concentration of the second material (Ge) at a portion of the superlattice layer (graded buffer layer of alternating SiGe layers) proximal to the photosensitive member (Ge absorption layer) is greater than a second 
Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to increase the concentration of Ge as taught by Balakrishnan in the superlattice from the substrate to the photosensitive member of Virot in view of Sig in order to avoid excessive accumulated strain due to lattice mismatch between Si and Ge and to prevent high dislocation density.
Referring to Claim 2, as modified above, Virot further teaches a first doped region (P++) having a first conductivity type (p-type) at a first side of the photosensitive member (Ge), and a second doped region (N++) having a second conductivity type (n-type) different from the first conductivity type (p-type) at a second side of the photosensitive member (Ge) opposite to the first side.
Referring to Claim 3, as modified above, Virot does not explicitly teach a diffusion barrier structure in the second doped region.
However, Sig teaches a diffusion barrier structure (137a) in the second doped region (105) (page 6 of machine translation, 3rd full paragraph; “The first and the second ohmic layer (137a, 137b) is platinum (Pt) - nickel (Ni) - preferably formed of a compound semiconductor. The first and second ohmic layer (137a, 137b) within the platinum (Pt) may be a small amount. Platinum enhances the thermal stability of the first and second 
Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to utilize the diffusion barrier structure of Sig in the second doped region of Virot in order to suppress the diffusion of the doped region as well as to enhance thermal stability.
Referring to Claim 4, as modified above, Virot and Sig further teach wherein the first material (Si) is silicon and the second material (Ge) is germanium.
Referring to Claim 5, as modified above, Virot further teaches wherein a portion of the photosensitive member (Ge) is protruded from the silicon layer (Si).

Referring to Claim 15, Virot teaches a method for forming a photo sensing device, comprising: providing a substrate (Si) (Fig. 2 (a) and (b)); forming a recess in the substrate (Fig. 2 (c)); and forming a photosensitive member (Ge) within the recess (Fig. 2 (d)-(f)) over the substrate, wherein the photosensitive member includes material (Ge) but does not teach forming a superlattice layer in the recess, wherein the superlattice layer includes a first material and a second material different from the first material, a first concentration of the second material of a first portion of the superlattice layer is less than a second concentration of the second material at a second portion of the superlattice layer above the first portion; and forming the photosensitive member over the superlattice layer.
Sig teaches a method for forming a photo sensing device, comprising: providing a substrate (100); forming a recess (112) in the substrate (100); forming a superlattice 
Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to provide the superlattice layer of Sig between the photosensitive member and silicon layer of Virot in order to maximize the optical absorption rate (abstract).
Virot in view of Sig do not explicitly teach a first concentration of the second material (Ge) of a first portion of the superlattice layer (120) is less than a second concentration of the second material (Ge) at a second portion of the superlattice layer (120) above the first portion.
Sig does teach “Silicon-germanium varies the energy band gap according to the germanium concentration. For example, the longer the germanium concentration increases silicon-germanium of the energy band gap it can be reduced. Depending on the wavelength of light that is incident from the outside, silicon-germanium to control the germanium concentration.” (page 9 of the machine translation, middle of the 2nd full paragraph).
Balakrishnan teaches a first concentration of the second material (Ge) at a portion of the superlattice layer (graded buffer layer of alternating SiGe layers) proximal to the photosensitive member (Ge absorption layer) is greater than a second concentration of the second material (Ge) at a portion of the superlattice layer distal (the Si substrate) to the photosensitive member (Ge absorption layer).  The reference specifically states, “This employs growth of a graded buffer layer comprised of SiGe on 
Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to increase the concentration of Ge as taught by Balakrishnan in the superlattice from the substrate to the photosensitive member of Virot in view of Sig in order to avoid excessive accumulated strain due to lattice mismatch between Si and Ge and to prevent high dislocation density.
Referring to Claim 16, as modified above, Virot further teaches forming a first doped region (P++) having a first conductivity type (p-type) in the substrate (Si); and forming a second doped region (N++) having a second conductivity type (n-type) different from the first conductivity type in the substrate (Si) prior to forming the recess Fig. 2 (b) and (c).

Claims 8-10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Virot et al. (Integrated waveguide PIN photodiodes exploiting lateral Si/Ge/Si heterojunction) in view of Sig et al. (KR 20090062483-A).
Referring to Claim 8, Virot teaches a photo sensing device, comprising: a substrate, comprising a silicon layer (Si) at a front surface; a photosensitive member (Ge) extending into and at least partially surrounded by the silicon layer (Si), but does not teach a diffusion barrier structure extending into and at least partially surrounded by the silicon layer (Si); and a superlattice layer disposed between the photosensitive 
Sig teaches in Fig. 1 for example, a photo sensing device, comprising: a substrate, comprising a silicon layer at a front surface; a photosensitive member (125) extending into and at least partially surrounded by the silicon layer (100); a diffusion barrier structure (137a) extending into and at least partially surrounded by the silicon layer (100); and a superlattice layer (120) disposed between the photosensitive member (125) and the silicon layer (100), wherein the diffusion barrier structure (137a) is spaced away from a sidewall of the superlattice layer (120) (page 6 of machine translation, 3rd full paragraph; “The first and the second ohmic layer (137a, 137b) is platinum (Pt) - nickel (Ni) - preferably formed of a compound semiconductor. The first and second ohmic layer (137a, 137b) within the platinum (Pt) may be a small amount. Platinum enhances the thermal stability of the first and second ohmic s (137a, 137b), In addition, to suppress the outer diffusion (outdiffusion) of the first and second doped dopant semiconductor layers (105 130)”).
Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to utilize the superlattice of Sig between the photosensitive member (Ge) and the silicon layer (Si) of Virot in order to maximize the optical absorption rate (abstract); to utilize the diffusion barrier structure of Sig in the second doped region of Virot in order to suppress the diffusion of the doped region as well as to enhance thermal stability.

Referring to Claim 10, as modified above, Virot in view of Sig teach the limitations of claim 8, wherein there exists a lateral distance between the sidewall of the superlattice layer (120) and the diffusion barrier structure (137a), but does not explicitly state that the distance is in a range from 20nm to 100nm, per se.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide a distance within the large claimed range to provide a more compact device while ensuring device operation with placement of the electrodes, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
As insofar as claim 14 is definite, as modified above, Virot further teaches wherein the photosensitive member (Ge) is laterally surrounded by the upper portion of the dielectric layer (SiO2; Fig. 2(d)-(f)).

Allowable Subject Matter
Claims 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
s 6 and 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
With respect to the prior art, claims 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and comply with 112(a) requirements.  As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

The following is a statement of reasons for the indication of allowable subject matter:
Regarding Claim 6, the prior art of record alone or in combination neither teaches nor makes obvious the invention of wherein a portion of the superlattice layer proximal to the second doped region is doped with a dopant having the second conductivity type in combination with all of the limitations of Claim 1, 2 and 6.
Regarding Claim 7, the prior art of record alone or in combination neither teaches nor makes obvious the invention wherein a portion of the photosensitive member proximal to the first doped region is doped with a dopant having the first conductivity type in combination with all of the limitations of Claim 1, 2, and 7.
Regarding Claim 11, as insofar as applicant has possession of and enablement for, the prior art of record alone or in combination neither teaches nor makes obvious the invention wherein the diffusion barrier structure comprises a diffusion barrier layer 
Regarding Claim 17, the prior art of record alone or in combination neither teaches nor makes obvious the invention of further comprising forming a diffusion barrier structure in the second doped region prior to forming the recess in combination with all of the limitations of Claim 15, 16 and 17.  Claims 18 and 19 include the limitations of Claim 17.
Regarding Claim 20, the prior art of record alone or in combination neither teaches nor makes obvious the invention further comprising doping a dopant having the first conductivity type in a portion of the superlattice layer proximal to the first doped region in combination with all of the limitations of Claim 15, 16, and 20.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chen (Advanced germanium p-i-n and avalanche photodetectors for low-power optical interconnects) teaches the known lateral PIN photodetector (page xxv, Fig. 17; page 3-4, Chapter 3, Fig. 3.3 (a); page 3-13, Fig. 3.12).
Benedikovic et al. (25 Gbps low-voltage hetero-structured silicon germanium waveguide pin photodetectors for monolithic on-chip nanophotonic architectures) teaches the known lateral PIN photodetector with Ge photosensitive member extending into the Si layer (Fig. 1(a)).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EARL N TAYLOR whose telephone number is (571)272-8894. The examiner can normally be reached M-F, 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571) 272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EARL N TAYLOR/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        
EARL N. TAYLOR
Primary Examiner
Art Unit 2896